DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 7, 8, 10, 11-13, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roessler et al. (2012/0235661) (hereafter “Roessler”).
Regarding claim 1, Roessler discloses a power system (Fig.1 and 3-5, please refer to the whole reference for detailed) comprising: a power bus (power bus connected to terminals 310 and 311) that includes at least two power lines (power lines connected to terminals 310 and 311) including a first power line (power line connected to terminal 310) and a second power line (power line connected to terminal 311) providing positive (positive voltage potential of batteries 220) and negative (negative voltage potential of batteries 220) voltage potential; at least one power source system (220); at least one powered system (400 and 401) and the power bus is configured to connect to the at least one powered system; the at least one power source system is configured to provide power to the power bus for operation of the at least one powered system; a power controller (350) configured to control power provided by the at least one power source system for operation of the at least one powered system; a switch (340) implemented by the power controller, the switch being configured to complete a circuit between the at least one power source system and the at least one powered system to control power delivery from the at least one power source system to the at least one powered system; an energy storage device (370) implemented by the power controller connected to the power bus; a current sensor (330) implemented by the power controller; the power controller being configured to turn on the switch (using signal S340); the power controller (350) configured to sense a current (using 330) on the power bus by the current sensor; the power controller configured to compare the current to a peak current limit (first threshold current value as stated on ¶ 47); the power controller configured to determine that the peak current limit has been reached based on output from the current sensor and the power controller configured to turn off the switch (¶ 47) and allow the energy storage device (370) to charge up a load (400 and 401) associated with the at least one powered system; and the power controller further configured to operate the switch to automatically turn on again (¶ 47) and the at least one power source system is configured to continue to ramp up a load voltage for the at least one powered system (please refer to information related to Fig.5 along with at least ¶ 47).
Regarding claim 2, Roessler discloses the power controller is configured to repeatedly turn on and turn off the switch (please refer to information related to Fig.5 during period t1-t2).
Regarding claim 3, Roessler discloses the energy storage device (370) is configured as an inductor.
Regarding claim 7, Roessler discloses the energy storage device (370) is arranged in series on one of the following: the first power line (power line connected to terminal 310) and the second power line.
Regarding claim 8, Roessler discloses the energy storage device (370) is arranged in series between the at least one power source system (200) and the at least one powered system (400 ad 410).
Regarding claim 10, Roessler discloses the power system is configured as one of the following: an aircraft power system, a ground-based vehicle power system (¶ 16), an undersea vehicle power system, a ship power system, and a space craft power system.
Regarding claim 11, Roessler discloses a process of implementing a power system (Fig.1 and 3-5, please refer to the whole reference for detailed) comprising: configuring a power bus (power bus connected to terminals 310 and 311) that includes at least two power lines (power lines connected to terminals 310 and 311) including a first power line (power line connected to terminal 310) and a second power line (power line connected to terminal 311) providing positive (positive voltage potential of batteries 220) and negative (negative voltage potential of batteries 220) voltage potential; configuring at least one power source system (220); configuring at least one powered system (400 and 401) and the power bus to connect to the at least one powered system; configuring the at least one power source system to provide power to the power bus for operation of the at least one powered system; configuring a power controller (350) to control power provided by the at least one power source system for operation of the at least one powered system; configuring a switch (340) implemented by the power controller, the switch being configured to complete a circuit between the at least one power source system and the at least one powered system to control power delivery from the at least one power source system to the at least one powered system; configuring an energy storage device (370) implemented by the power controller connected to the power bus; configuring a current sensor (330) implemented by the power controller; turning on the switch with the power controller (using signal S340); sensing a current on the power bus by the current sensor (330) with the power controller; comparing the current to a peak current limit (first threshold current value as stated on ¶ 47) with the power controller; determining that the peak current limit has been reached based on output from the current sensor and the power controller configured to turn off the switch (¶ 47) and allow the energy storage device (370) to charge up a load (400 and 401) associated with the at least one powered system; and operating the switch to automatically turn on again (¶ 47) and the at least one power source system is configured to continue to ramp up a load voltage for the at least one powered system (please refer to information related to Fig.5 along with at least ¶ 47).
Regarding claim 12, Roessler discloses the power controller is configured to repeatedly turn on and turn off the switch (please refer to information related to Fig.5, during period t1-t2).
Regarding claim 13, Roessler discloses the energy storage device (370) is configured as an inductor.
Regarding claim 17, Roessler discloses the energy storage device (370) is arranged in series on one of the following: the first power line (power line connected to terminal 310) and the second power line.
Regarding claim 18, Roessler discloses the energy storage device (370) is arranged in series between the at least one power source system (200) and the at least one powered system (400 ad 410).
Regarding claim 20, Roessler discloses the power system is configured as one of the following: an aircraft power system, a ground-based vehicle power system (¶ 16), an undersea vehicle power system, a ship power system, and a space craft power system.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 4-6, 9, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roessler et al. (2012/0235661) (hereafter “Roessler”) in view of Bhade et al. (8,072,184) (“Bhade”).
Regarding claim 4, Roessler is used to reject claim 1 above.
Roessler discloses that if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value (please refer to Abstract and ¶ 7). 
Roessler doesn’t explicitly disclose the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached.
Bhade discloses an example of a power controller (305 in Fig.3) is configured to turn on and turn off the switch (310) until a maximum number of retries is reached (please refer to at least column 10, line 62 to column 11, line 9; and column 13, line 4-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached. The suggestion/motivation would have been to automatically retry to reconnect the energy source and the load as taught by Bhade if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value. 
Regarding claim 5, Roessler is used to reject claim 1 above.
Roessler discloses that if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value (please refer to Abstract and ¶ 7). 
Roessler doesn’t explicitly disclose the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state.
Bhade discloses an example of a power controller (305 in Fig.3) is configured to turn on and turn off the switch until a maximum number of retries is reached (please refer to at least column 10, line 62 to column 11, line 22; and column 13, line 4-21) and thereafter the power controller operates the switch to remain in an open state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state. The suggestion/motivation would have been to automatically retry to reconnect the energy source and the load as taught by Bhade if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value. 
Regarding claim 6, Roessler is used to reject claim 1 above.
	Roessler doesn’t explicitly disclose the power controller is configured to operate the switch based on a variable current limit.
Bhade discloses an example of a power controller (305 in Fig.3) is configured to operate a switch (310) based on a variable current limit (please refer to at least column 8, line 60 to column 9, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to operate the switch based on a variable current limit. The suggestion/motivation would have been to ensure the overcurrent is occurred by using different overcurrent thresholds as taught by Bhade. 
Regarding claim 9, Roessler is used to reject claim 1 above.
Roessler discloses that if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value (please refer to Abstract and ¶ 7); and the energy storage device (370) is configured as an inductor. 
Roessler doesn’t explicitly disclose the power controller is configured to repeatedly turn on and turn off the switch; the energy storage device is configured as an inductor; the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached; and the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state.
Bhade discloses an example of the power controller is configured to repeatedly turn on and turn off the switch (please refer to at least column 10, line 62 to column 11, line 9; and column 13, line 4-21); the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached (please refer to at least column 10, line 62 to column 11, line 9; and column 13, line 4-21); and the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state (please refer to at least column 10, line 62 to column 11, line 22; and column 13, line 4-21).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to repeatedly turn on and turn off the switch; the energy storage device is configured as an inductor; the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached; and the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state. The suggestion/motivation would have been to automatically retry to reconnect the energy source and the load as taught by Bhade if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value.
Regarding claim 14, Roessler is used to reject claim 11 above.
Roessler discloses that if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value (please refer to Abstract and ¶ 7). 
Roessler doesn’t explicitly disclose the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached.
Bhade discloses an example of a power controller (305 in Fig.3) is configured to turn on and turn off the switch (310) until a maximum number of retries is reached (please refer to at least column 10, line 62 to column 11, line 9; and column 13, line 4-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached. The suggestion/motivation would have been to automatically retry to reconnect the energy source and the load as taught by Bhade if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value. 
Regarding claim 15, Roessler is used to reject claim 11 above.
Roessler discloses that if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value (please refer to Abstract and ¶ 7). 
Roessler doesn’t explicitly disclose the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state.
Bhade discloses an example of a power controller (305 in Fig.3) is configured to turn on and turn off the switch until a maximum number of retries is reached (please refer to at least column 10, line 62 to column 11, line 22; and column 13, line 4-21) and thereafter the power controller operates the switch to remain in an open state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state. The suggestion/motivation would have been to automatically retry to reconnect the energy source and the load as taught by Bhade if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value. 
Regarding claim 16, Roessler is used to reject claim 11 above.
	Roessler doesn’t explicitly disclose the power controller is configured to operate the switch based on a variable current limit.
Bhade discloses an example of a power controller (305 in Fig.3) is configured to operate a switch (310) based on a variable current limit (please refer to at least column 8, line 60 to column 9, line 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to operate the switch based on a variable current limit. The suggestion/motivation would have been to ensure the overcurrent is occurred by using different overcurrent thresholds as taught by Bhade. 
Regarding claim 19, Roessler is used to reject claim 11 above.
Roessler discloses that if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value (please refer to Abstract and ¶ 7); and the energy storage device (370) is configured as an inductor. 
Roessler doesn’t explicitly disclose the power controller is configured to repeatedly turn on and turn off the switch; the energy storage device is configured as an inductor; the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached; and the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state.
Bhade discloses an example of the power controller is configured to repeatedly turn on and turn off the switch (please refer to at least column 10, line 62 to column 11, line 9; and column 13, line 4-21); the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached (please refer to at least column 10, line 62 to column 11, line 9; and column 13, line 4-21); and the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state (please refer to at least column 10, line 62 to column 11, line 22; and column 13, line 4-21).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roessler with the teaching of Bhade to provide the power controller is configured to repeatedly turn on and turn off the switch; the energy storage device is configured as an inductor; the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached; and the power controller is configured to turn on and turn off the switch until a maximum number of retries is reached and thereafter the power controller operates the switch to remain in an open state. The suggestion/motivation would have been to automatically retry to reconnect the energy source and the load as taught by Bhade if current between the energy source and the load is interrupted by switching off the switching element when the at least one current parameter reaches or exceeds at least one predetermined parameter threshold value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849